Citation Nr: 0534643	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-05 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for low back condition.

Entitlement to service connection for disability manifested 
by left ear discharge.






INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
current diagnosis of tinnitus.

2.  The competent medical evidence of record does not show a 
current diagnosis of a low back condition.

3.  The competent medical evidence of record does not show a 
current diagnosis of any left ear disorder manifested by left 
ear discharge.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  A low back condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  A disorder manifested by left ear discharge was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a April 2003 VA letter, prior 
to the May 2003 rating decision.  The veteran was notified of 
the evidence necessary to substantiate his service connection 
claims.  The RO also notified the veteran of the 
responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of any 
other evidence he considered relevant to his claims for 
service connection, so that VA could help by getting that 
evidence.

In the May 2003 rating decision and the January 2004 
statement of the case as well as supplemental statements of 
the case, the RO notified the veteran of the laws and 
regulations pertaining to service connection and provided a 
detailed explanation why service connection was not warranted 
for a forearm rash under the applicable laws and regulations 
based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, 
the evidence includes service medical records.  The Board 
notes that the RO attempted to obtain records of the 
veteran's medical treatment from the Texas Correctional 
Facilities as well as a Dr. Conrad.  No records were 
available from the Correctional facilities and Dr. Conrad did 
not respond.  The veteran was notified of these results.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

Here, there is no evidence of the current conditions.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The veteran contends that he has ringing in his ears since 
service and that he was exposed to cannon fire while 
training.  He further asserts that he injured his back in an 
auto accident in service.  He also maintains that he was 
treated for left ear discharge with ear drops in service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's DD 214 shows that he did serve as a medic in an 
artillery unit in the Army.  However, the veteran's service 
medical records show no complaints, findings, or diagnoses of 
ringing in the ears/tinnitus or discharge from the left ear 
during service.

Service medical records do show that the veteran reported 
that he sustained back strain after he was involved in an 
auto accident in March 1966, prior to his entrance into 
service.  Physical examination at the time of entrance into 
service in May 1966 was negative, and the examiner noted that 
the veteran denied having any problem with his back at that 
time.  Service medical records show no further reports or 
findings of back pain.  At discharge examination, February 
1968, the evaluation of the spine was normal.

The record contains no medical records showing treatment for 
any disability after service.  The veteran reported that he 
was treated by a Dr. Conrad in private practice and in the 
correctional facilities of the Texas Department of Criminal 
Justice in the 1970's and 1980's.  In a March 2005 letter, 
the medical facility which holds the records from the Texas 
Department of Criminal Justice advised that it no longer had 
any of the veteran's medical records for the 1970's or 1980's 
as they were destroyed.  As noted previously, the RO 
attempted to contact Dr. Conrad by letter, but no response 
was received.  

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  The Court has held that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran argues that his tinnitus, left ear 
discharge, and back condition began during service, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, there are no medical findings to 
support his claim.

In sum, the claims of service connection for tinnitus, low 
back condition, and disability manifested by left ear 
discharge are denied.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine.  However, as 
the evidence is not equally balanced, in this regard, the 
benefit-of-the-doubt-doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for low back condition is 
denied.

Entitlement to service connection for disability manifested 
by left ear discharge is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


